Detailed Action

1.	This Office Action is responsive to the Amendment filed 12/03/2021.  Claims 2-21 are presented for examination.  The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

2.	The information disclosure statements (IDSes) submitted on 12/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer

3.	The terminal disclaimer filed on 12/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,805,368 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

4.	Claims 2-21 are allowed.

	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
	Prior Art Gao et al. (US 2013/0227122 A1) teaches a client/receiver downloads data over a network path between a source and the receiver coupled by the network path and stores the media data in a presentation buffer of the receiver and from there it is consumed by a presentation element.  Gao also teaches the ability for the system to determine whether or not to cancel an outstanding request based on network conditions (i.e., adjusting the actual number of outstanding requests) (paragraph [0038]).
	Prior Art Fluhr et al. (US 2006/0179239 A1) teaches a method of prefetching data in a microprocessor, wherein the optimal number outstanding prefetches is primarily a function of memory latency and the bandwidth available to the processor (i.e., determine an optimal number of outstanding requests using a transfer characteristic of a transmission medium) (paragraph [0037]).
	Prior Art Patel et al. (US 9,967,189) teaches a system and method for determining a transmission latency and a maximum transmission bandwidth for a network connection between a server computer and a client computer (Figs. 3-4, col. 7, line 1 – col. 13, line 29). 
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method and non-transitory machine readable medium for controlling delivery of content, the method comprising: transmitting, to a server, a plurality of requests for blocks of the content; while an actual number of outstanding requests is at least one: measuring a latency of a connection between the system and the server, wherein the latency includes a time differential between a transmission of a request for a block of content from the system to the server and receipt of a first network packet associated with the block of content at the system; measuring a bandwidth of the connection between the system and the server, wherein the bandwidth includes a size of the block divided by a time differential between the receipt of the first network packet and receipt of a last 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Statement of Reasons for Allowances”.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.



/QUANG N NGUYEN/Primary Examiner, Art Unit 2441